THOMAS, Circuit Judge,
dissenting.
Because the record does not support the reasons offered by the BIA and the IJ for their adverse credibility finding, I respectfully dissent.
The reasons offered by the agency and relied on by the majority to discredit Ms. Narayan do not go to the heart of her asylum claim, and cannot therefore form the basis of a denial based on an adverse credibility determination. Kaur v. Ashcroft, 379 F.3d 876, 888 (9th Cir.2004).
The majority’s entire opinion is based on events that allegedly occurred in California in 2000. Ms. Narayan’s application for asylum, however, is based on allegations of past persecution in Fiji in 1999. Nevertheless, the majority concludes that the events in 2000 “went to the heart of her asylum claim” because any perceived inconsistency regarding Ms. Narayan’s daughters’ symptoms suggests she was lying about being raped. Our case law instructs otherwise. In Kaur, the applicant alleged being imprisoned, beaten and raped in India in 1995. 379 F.3d at 878. The IJ rejected her claim, finding her not credible in part because the IJ found her testimony regarding a critical event in 1993 to be vague and ambiguous. We *694rejected the IJ’s conclusion, holding that the 1993 incident did not go to the heart of the 1995 claim, even though the 1993 incident allegedly provided the motive for the later persecution and was thus critical to the applicant’s overall story. Id. at 888. The situation here is no different.
Even were the circumstances surrounding Ms. Narayan’s daughters’ return as central as the majority claims, Ms. Narayan’s story was neither vague nor inconsistent. Ms. Narayan explained that her children were severely sick from the trauma of what had happened and that they had multiple symptoms. She suggested that at one point they could not walk without support. These children were five and six years old. If they were vomiting, unable to eat, suffering from stomach pains, and had continuous fevers, that they should be so weak or disoriented that they had trouble walking without support is hardly implausible. That they at some later point were able to walk is equally plausible. None of these facts are inconsistent with any other. The majority also faults Ms. Narayan for not taking her children to see a doctor, but, as she explained, her relatives here on whom she relied for navigating our not-uncomplex society told her she would not be able to afford American medical care (something that is, sadly, not implausible).
The majority and the agency also fault Ms. Narayan’s decision to return her daughters to Fiji. However, this decision is easily explained from the record. When Ms. Narayan sent her daughters back to Fiji, the Indo-Fijian-led Labor Party had been in power for nearly a year and conditions in Fiji were favorable to Indo-Fijians. The coup d’etat that would return Fiji to the conditions Ms. Narayan fled and that she still fears did not take place until May of 2000. Given these facts, her decision to send her children back to Fiji when she did, given their condition and her belief that American medical care was out of her reach, was entirely understandable.
Finally, the majority faults Ms. Narayan for failing to produce her sister-in-law to corroborate her story. This failure cannot be dispositive of an adverse credibility finding because the only non-duplicative evidence the witness would have been able to testify to was not material to Ms. Narayan’s claim. Ms. Narayan’s sister-in-law was not in Fiji during the events underlying Ms. Narayan’s persecution claim and thus can only testify as to what Ms. Narayan told her about them. Such duplicative evidence is not a valid ground on which to demand corroboration. See Sidhu v. INS, 220 F.3d 1085 (9th Cir.2000); Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997)
Finally, I note that the two attorneys who represented Narayan have since been disbarred. Nonetheless, she still presented clear and consistent testimony answering everything asked of her. She credibly testified that in retaliation for her husband’s support of the Labor Party, members of the Fijian army beat him, raped her, burned his taxi and their house, threatened the lives of their entire family, and told them to leave Fiji because Fiji “is only for Fijians and Indians have no right to stay in Fiji.” During the final confrontation in which the army members burned her house, she fled with the children, but her husband was taken by the soldiers.
In my view, the record compels the conclusion that she has suffered past persecution, testified credibly, and is entitled to asylum. For those reasons, I respectfully dissent.